Case 3:11-cv-05479-PGS-LHG Document 628 Filed 10/28/19 Page 1 of 8 PageID: 12000



   William H. Trousdale                               Devora W. Allon, P.C.
   Brian M. English                                   Kirkland & Ellis LLP
   Tompkins, McGuire, Wachenfeld & Barry LLP          601 Lexington Ave
   3 Becker Farm Road, Fourth Floor                   New York, New York 10022
   Roseland, New Jersey 07068-1726                    Tel. (212) 446-4800
   Tel. (973) 622-3000                                Fax (212) 446-4900
   Fax (973) 623-7780                                 devora.allon@kirkland.com
   wtrousdale@tompkinsmcguire.com
   benglish@tompkinsmcguire.com
                                                      Karen N. Walker, P.C.
                                                      Alexandra I. Russell
                                                      Gavin R. Tisdale
                                                      1301 Pennsylvania Ave N.W.
                                                      Washington, D.C. 20004
                                                      Tel. (202) 389-5000
                                                      Fax (202) 389-5200
                                                      karen.walker@kirkland.com
                                                      alexandra.russell@kirkland.com
                                                      gavin.tisdale@kirkland.com

  Attorneys for Defendants Teva Pharmaceutical Industries Ltd. and
  Teva Pharmaceuticals USA, Inc.


                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

  _______________________________________
                                           )
  IN RE EFFEXOR XR ANTITRUST               )          Civil Action Nos.: 11-5479 (PGS)(LHG)
  LITIGATION                               )                             11-5590 (PGS)(LHG)
                                           )                             11-5661 (PGS)(LHG)
  This Document Relates To:                )                             11-6985 (PGS)(LHG)
                                           )                             11-7504 (PGS)(LHG)
  ALL ACTIONS                              )                             12-3116 (PGS)(LHG)
                                           )                             12-3523 (PGS)(LHG)
                                           )
  ________________________________________ )




                 TEVA REPLY BRIEF IN SUPPORT OF MOTION TO SEAL
Case 3:11-cv-05479-PGS-LHG Document 628 Filed 10/28/19 Page 2 of 8 PageID: 12001



                                  PRELIMINARY STATEMENT

         Defendants Teva Pharmaceutical Industries Ltd. and Teva Pharmaceuticals USA, Inc.

  (collectively, “Teva”), have brought this motion to seal in order to protect confidential reports

  containing product launch information (“Launch Reports”). Those Launch Reports were referred

  to and quoted in the written decision issued by Special Discovery Master Jonathan Lerner on

  September 13, 2019 (“Decision”) that resolved a discovery dispute between Teva and Plaintiffs.

         As documents submitted to the Special Discovery Master as part of the equivalent of a

  discovery motion, the Launch Reports are not subject to a presumption of public access. They are

  not judicial records, and there is no need for the Court to conduct the Local Rule 5.3 analysis

  required for motions to seal documents submitted on non-discovery motions.

         In addition, even if this Court proceeded to the Rule 5.3 analysis, Plaintiffs have focused

  on the wrong issue here. Plaintiffs disparage the confidentiality of the specific quotes from and

  references to the Launch Reports, but under Third Circuit precedent the public disclosure of those

  quotes and references in the Decision creates the risk that the indisputably confidential Launch

  Reports themselves will be rendered publicly available. Plaintiffs’ emphasis on the relative

  unimportance of the information from the Launch Reports actually supports the sealing of the

  Decision—the public is not being deprived of any significant information while Teva will be in

  jeopardy of losing confidential treatment for the Launch Reports.

         The Special Discovery Master resolved, not surprisingly, the equivalent of a discovery

  motion. Therefore, the documents he considered are not judicial records to which the public has a

  right of access. The Court should grant Teva’s motion to seal and the Decision should remain

  under seal, with a slightly redacted version publicly available.




                                                   1
Case 3:11-cv-05479-PGS-LHG Document 628 Filed 10/28/19 Page 3 of 8 PageID: 12002



                                       STATEMENT OF FACTS

          Teva’s motion to seal arises from “a challenge by Plaintiffs to the invocation by Teva of

  the attorney-client privilege as the basis for redacting or withholding of information from

  discovery.” (Page 1 of Decision). The dispute was submitted to Special Discovery Master Lerner

  pursuant to paragraph 4 of his appointment order (DE No. 603), which delegated to him

  responsibility “to decide, in the first instance, all discovery disputes that have been raised in letters

  to Magistrate Judge Goodman and all future discovery disputes that otherwise would have been

  submitted to Magistrate Judge Goodman in these matters.” (emphasis added).

          On August 8, 2019, Teva submitted unredacted versions of 109 disputed documents to the

  Special Discovery Master for in camera review to determine whether the attorney-client privilege

  was properly asserted. (Pages 2 and 3 of Decision). Special Discovery Master Lerner found that

  the parties had agreed that the dispositive issue in the dispute was “whether Teva’s projected ‘as

  early as’ or ‘as late as’ Launch dates for Venlafaxine, Teva’s generic version of Effexor XR, and

  the reasons for changes made to those projected Launch Dates provided in certain of the

  spreadsheets, are protected by attorney-client privilege.” (Page 3 of Decision).

          Special Discovery Master Lerner ultimately ruled on September 13, 2019 that the 109

  disputed documents were not protected by the attorney-client privilege and ordered production by

  Teva to Plaintiffs of all information withheld or redacted from the disputed documents. (Page 46

  of Decision). In the course of his Decision, Mr. Lerner discussed a subcategory of 51 disputed

  documents known as Launch Reports. (Page 28 of Decision). Teva previously produced the

  Launch Reports to Plaintiffs and designated them as confidential pursuant to the August 23, 2013

  Discovery Confidentiality Order (DE No. 244).

          Most importantly with regard to Teva’s motion to seal, the Special Discovery Master




                                                     2
Case 3:11-cv-05479-PGS-LHG Document 628 Filed 10/28/19 Page 4 of 8 PageID: 12003



  quotes from or references some of these Launch Reports at ten different points in the Decision.

  (See DE No. 624-2 and highlighted version of Decision provided to the Court). Due to these quotes

  and references, at Teva’s request Mr. Lerner filed his Decision under seal on the public docket on

  September 18, 2019. (DE No. 619). The next day, Teva filed a redacted version of the Decision,

  with minimal redactions limited to the quotes and references to the Launch Reports. (DE No. 620).

         In compliance with Local Civil Rule 5.3, Teva prepared a motion to seal directed at the

  redactions to the Decision filed on the public docket. Having received no objections from Plaintiffs

  after circulating the index listing the language redacted from the Decision (DE No. 624-2), Teva

  filed its motion to seal under Local Civil Rule 5.3 on October 2, 2019. (DE No. 624). Eight days

  later, Plaintiffs for the first time raised objections to Teva’s redactions by filing an opposition to

  the motion to seal. (DE No. 626).

                                        LEGAL ARGUMENT

  I. THERE IS NO PRESUMPTION OF PUBLIC ACCESS TO DOCUMENTS
     SUBMITTED TO THE SPECIAL DISCOVERY MASTER AS PART OF A
     DISCOVERY MOTION.

         As a threshold matter, Plaintiffs are incorrect in their assertion that there is a presumption

  of public access to documents referenced by Special Discovery Master Lerner in his Decision,

  (Page 5 of Opp.), because no presumption of public access attaches to documents produced in a

  discovery motion. United States v. Wecht, 484 F.3d 194, 209 (3d Cir. 2007). The Teva Launch

  Reports were submitted to Special Discovery Master Lerner to resolve a discovery dispute by way

  of a proceeding equivalent to a discovery motion as agreed upon by the parties. The importance of

  that fact in the context of a motion to seal has been explained by Magistrate Judge Wettre:

                 “It is well-settled that there exists, in both criminal and civil cases,
                 a common law public right of access to judicial proceedings and
                 records.” In re Cendant Corp., 260 F.3d 183, 192 (3d Cir. 2001). A
                 limited exception to this right of access to judicial records has been



                                                    3
Case 3:11-cv-05479-PGS-LHG Document 628 Filed 10/28/19 Page 5 of 8 PageID: 12004



                 recognized in this Circuit with respect to discovery materials filed
                 in support of discovery motions. Because materials exchanged in
                 civil discovery are not subject to a common law right of access, the
                 Third Circuit has observed that “[w]hen discovery materials are
                 filed with the trial court, the private nature of discovery comes into
                 conflict with the public’s right to access judicial records.” United
                 States v. Wecht, 484 F.3d 194, 209 (3d Cir. 2007). The Third Circuit
                 has resolved the conflict by holding that discovery materials filed
                 as part of a discovery motion generally are not subject to the
                 common law right of access. See id. (discussing Leucadia, Inc. v.
                 Applied Extrusion Technologies, Inc., 998 F.2d 157 (3d Cir. 1993)).

  City of Sterling Heights General Employees’ Retirement System v. Prudential Financial, Inc., 2016

  WL 234838, at *1 (D.N.J. Jan. 19, 2016) (emphasis added); see also Securimetrics, Inc. v. Iridian

  Technologies, Inc., 2006 WL 827889, *2 (D.N.J. Mar. 30, 2006) (“[W]here the motion to seal

  pertains to discovery motions and related documents, there is no such presumptive right to public

  access.”).

         One of the rationales advanced by the Third Circuit for treating discovery motion materials

  differently when considering a motion to seal is especially applicable here:

                 [A] holding that discovery motions and supporting materials are
                 subject to a presumptive right of access would make raw discovery,
                 ordinarily inaccessible to the public, accessible merely because it
                 had to be included in motions precipitated by inadequate discovery
                 responses or overly aggressive discovery demands. This would be a
                 holding based more on expediency than principle. Moreover, we do
                 not know what the effect would be on the discovery process itself of
                 holding such discovery presumptively accessible.

  Leucadia, 998 F.2d at 164.

         Pursuant to Paragraph 4 of the Order appointing Special Discovery Master Lerner, the

  Launch Reports were submitted to him as part of a discovery dispute and are consequently not

  judicial records subject to public access. “Since the documents at issue are not ‘judicial records,’

  it is unnecessary to make the further determination of whether the prospective injury to the

  defendants is sufficient to rebut the presumption of public access.” Garber v. Pharmacia Corp.,



                                                   4
Case 3:11-cv-05479-PGS-LHG Document 628 Filed 10/28/19 Page 6 of 8 PageID: 12005



  2009 WL 3424186, *2 (D.N.J. Oct. 20, 2009). Plaintiffs have assumed that the documents quoted

  in the Decision are part of the “judicial record” without explaining why this is so, particularly in

  light of Third Circuit cases concerning sealing of discovery motions. In doing so, Plaintiffs have

  put the cart before the horse. Teva’s motion to seal should be granted, and the Special Discovery

  Master’s Decision should remain under seal.

  II. ALLOWING THE PUBLIC FILING OF THE DECISION PUTS TEVA’S
      INDISPUTABLY CONFIDENTIAL LAUNCH REPORTS AT RISK. KEEPING
      THE DECISION UNDER SEAL WITH THE SLIGHTLY REDACTED
      VERSION PUBLICLY AVAILABLE SERVES BOTH TEVA’S AND THE
      PUBLIC’S INTERESTS.

         Even assuming that the presumption of public access attaches, Plaintiffs mistakenly focus

  their opposition to Teva’s motion to seal on the actual language of the quotes from, and references

  to, the Launch Reports contained in the Decision. But as stated in the Tisdale Declaration, Teva’s

  motion ultimately seeks to protect the Launch Reports themselves from public disclosure, not

  simply the quoted language. (¶ 5 of Tisdale Decl.).

         In Littlejohn v. BIC Corp., 851 F.2d 673, 680 (1988), the Third Circuit cited with approval

  Matter of Continental Illinois Securities Litigation, 732 F.2d 1302, 1312-13 (7th Cir. 1984), in

  which the court found that quoting from, and referring to, a confidential report waived the party’s

  confidentiality interest, which thereby rendered the report open to public access. In light of that

  ruling, Teva could not possibly acquiesce in the public filing of the Decision while still protecting

  its confidentiality interest in the documents. Plaintiffs’ opposition seeking such a filing could

  ultimately be the basis for determining that Teva waived its confidentiality interest and allow for

  the production of the Launch Reports themselves (and not just the quotes and references in the

  decision) to the public at large, without any restraint on the purposes for which that information

  could be used.




                                                   5
Case 3:11-cv-05479-PGS-LHG Document 628 Filed 10/28/19 Page 7 of 8 PageID: 12006



          Additionally, Teva has taken the least restrictive means of protecting its confidential

  information by filing a redacted version of the Decision. In AstraZeneca LP v. Breath Limited,

  2008 WL 11383792 (D.N.J. Dec. 1, 2008), plaintiffs sought to seal a reply brief that quoted from

  and referred to confidential documents. Magistrate Judge Donio found that the briefs should be

  sealed, but held that “a less restrictive alternative to filing the briefs under seal is filing redacted

  versions of the briefs.” Id. at *2.

          Plaintiffs’ emphasis on the benign nature of the actual language in the Decision quoting or

  referencing the Launch Reports actually supports Teva’s motion to seal. According to Plaintiffs,

  the quotes and references in the Decision do not provide any significant information. As such, the

  public is not deprived if only the redacted version of the Decision is available on the public docket.

  The redacted version of Special Master Lerner’s Decision provides the public with the substance

  of the Decision while still protecting the confidentiality of Teva’s documents.

          Finally, Plaintiffs have the Launch Reports and therefore have access to the information

  redacted from the Decision. “Plaintiffs’ opposition to the motion seems to be based primarily on a

  stated desire to vindicate a purported interest of the public in these materials that the public has

  not expressed by means of intervening in opposition to the motion to seal.” City of Sterling Heights,

  2016 WL 234838 at *4 n. 1.



                                            CONCLUSION

          For the reasons stated herein and in Teva’s original moving papers, this Court should grant

  Teva’s motion to seal.




                                                     6
Case 3:11-cv-05479-PGS-LHG Document 628 Filed 10/28/19 Page 8 of 8 PageID: 12007



  Dated: October 28, 2019

                                  By:_/s/Brian M. English_____________________
                                     William H. Trousdale
                                     Brian M. English
                                     Tompkins, McGuire, Wachenfeld & Barry LLP
                                     3 Becker Farm Road, Fourth Floor
                                     Roseland, New Jersey 07068-1726
                                     Tel. (973) 622-3000
                                     Fax (973) 623-7780
                                     wtrousdale@tompkinsmcguire.com
                                     benglish@tompkinsmcguire.com

                                     Devora W. Allon, P.C.
                                     Kirkland & Ellis LLP
                                     601 Lexington Ave
                                     New York, New York 10022
                                     Tel. (212) 446-4800
                                     Fax (212) 446-4900
                                     devora.allon@kirkland.com

                                     Karen N. Walker, P.C.
                                     Alexandra I. Russell
                                     Gavin R. Tisdale
                                     1301 Pennsylvania Ave N.W.
                                     Washington, D.C. 20004
                                     Tel. (202) 389-5000
                                     Fax (202) 389-5200
                                     karen.walker@kirkland.com
                                     alexandra.russell@kirkland.com
                                     gavin.tisdale@kirkland.com

                                     Attorneys for Defendants Teva Pharmaceutical
                                     Industries Ltd. and Teva Pharmaceuticals USA, Inc.




                                       7
